Title: To George Washington from Robert R. Livingston, 9 March 1795
From: Livingston, Robert R.
To: Washington, George


        
          Dear Sir
          New York 9th March 1795.
        
        I should not thus long have delayed to acknowledge your favor of the 16th Feby & to return my thanks for your obliging communication of Mr Maunsels treatise had I not found it necessary in order to enable the Society to avail themselves of your permission to make such extracts from it as they might think useful—this they have done. The merrit of the discovery will I think depend rather upon the proof that more potatoes may be raised upon the same ground in this than in the common mode than upon (what he seems to estimate most) the saving made in the seed, for the potatoe after it has sent forth shoots is of very little value As you propose try Maunsels meathod of culture I should deem it a particular honor to learn from you at your leiasure the result of your experiments. I have the honor to be with the greatest respect & the most perfect essteem Dear Sir Your Most Obt hum: Servt
        
          Robt R. Livingston
        
      